Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered October 24, 1983, convicting him of grand larceny in the third degree and assault in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Tomei, J.), of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to a law enforcement official.
*285Ordered that the judgment is affirmed.
The defendant contends that he was physically abused by the arresting officers and that the evidence adduced at the suppression hearing warranted a finding by the hearing court that his inculpatory statement subsequently given to one of these officers was involuntary as a matter of law. However, the claim of brutality was contradicted by the testimony of the interrogating detective, to wit, that the defendant was not physically beaten or otherwise mistreated subsequent to his arrest and prior to his interrogation (see, People v Alver, 111 AD2d 339). The hearing court’s determination that the statement was voluntarily made is supported by the record and should not be disturbed on appeal (see, People v Gee, 104 AD2d 561).
The defendant’s remaining contentions are unpreserved for appellate review and, under the circumstances of this case, need not be reviewed in the interests of justice. Mangano, J. P., Niehoff, Sullivan and Harwood, JJ., concur.